From a judgment of conviction for the offense of grand larceny, the defendant appealed to this court. There is no bill of exceptions in the record and the trial judge certifies that no bill of exceptions has been presented to him in this case, and, further, that the time for such presentation has expired. The appeal, therefore, is rested upon the record proper only. Upon examination of this record, we find the proceedings of the lower court were regular in all things. No error appearing, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.